IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                JANUARY 1998 SESSION
                                                            FILED
                                                             March 26, 1998

                                                            Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
THOMAS HAROLD STIGER,                  )
                                       )    No. 02-C-01-9702-CR-00053
            APPELLANT,                 )
                                       )    Shelby County
v.                                     )
                                       )    James C. Beasley, Jr., Judge
COMMISSIONER, TENNESSEE                )
DEPARTMENT OF CORRECTION,              )    (Habeas Corpus)
                                       )
            APPELLEE.                  )




FOR THE APPELLANT:                          FOR THE APPELLEE:

Thomas Harold Stiger, pro se                John Knox Walkup
P. O. Box 34550                             Attorney General & Reporter
Memphis, TN 38138                           425 Fifth Avenue, North
                                            Nashville, TN 37243-0493

                                            Deborah A. Tullis
                                            Assistant Attorney General
                                            425 Fifth Avenue, North
                                            Nashville, TN 37243-0493

                                            William L. Gibbons
                                            District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103

                                            Karen Cook
                                            Assistant District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103




OPINION FILED: _______________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                       OPINION

       The appellant, Thomas Harold Stiger (petitioner), appeals as of right from the

summary dismissal of his habeas corpus action. The trial court dismissed the action

because (a) the petitioner failed to comply with the requirements of Tenn. Code Ann. §§

29-12-101, et seq. and (b) the petitioner is a federal prisoner and was confined to a federal

penal institution when the petition was filed. In this court, the petitioner contends Tenn.

Code Ann. §§ 29-21-101 and -102 are unconstitutionally “vague or indefinite,” and the trial

court erred by applying Tenn. Code Ann. §§ 29-21-101 and -102 to dismiss his habeas

corpus action. After a thorough review of the record, the briefs submitted by the parties,

and the law governing the issues presented for review, it is the opinion of this court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals.

       The judgments of conviction are not void on their face and the sentences expire on

March 27, 2003, according to the exhibits attached to the petition. See Passarella v. State,

891 S.W.2d 619, 626 (Tenn. Crim. App.), per. app. denied (Tenn. 1994). In addition, the

petitioner is presently serving a federal sentence, and he is confined to a Federal Bureau

of Prisons facility. Tenn. Code Ann. § 29-21-102.




                                           ________________________________________
                                               JOE B. JONES, PRESIDING JUDGE


CONCUR:



____________________________________
     PAUL G. SUMMERS, JUDGE



____________________________________
     DAVID G. HAYES, JUDGE